COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                               NO. 02-10-00119-CV

IN RE TIMMY RAY CALDWELL                                                 RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s second petition for writ of mandamus

and the State’s response to the petition and is of the opinion that relief should be

denied. Accordingly, relator’s second petition for writ of mandamus is denied.

                                               PER CURIAM


PANEL: WALKER, J.; LIVINGSTON, C.J.; and MEIER, J.

DELIVERED: June 10, 2010




  1
   See Tex. R. App. P. 47.4.